3 Pa. Commw. 291 (1971)
Rahn Township
v.
Tamaqua.
Appeal, No. 230 C.D. 1971.
Commonwealth Court of Pennsylvania.
Argued September 7, 1971.
October 13, 1971.
Argued September 7, 1971, before President Judge BOWMAN and Judges CRUMLISH, JR., KRAMER, WILKINSON, JR., MANDERINO, MENCER and ROGERS.
Joseph P. Semasek, for appellant.
A.W. McMichael, Solicitor for the Borough of Tamaqua, with him Fred C. Pace, Attorney for certain freeholders of Rahn Township, for appellee.
OPINION PER CURIAM, October 13, 1971:
On May 13, 1969, the Borough of Tamaqua enacted an ordinance pursuant to the Borough Code which had the effect of annexing the Township of Rahn to the *292 Borough. The Township has challenged this annexation procedure contending that all annexation procedures under the Borough Code had been repealed in 1968 by the adoption of amendments to the Constitution of Pennsylvania.
This same question was recently decided in Township of Franklin v. Borough of Delmont, 2 Pa. Commw. 310, 279 A.2d 387 (1971), and Township of Hempfield v. City of Greensburg, 2 Pa. Commw. 619, 280 A.2d 127 (1971). In those cases this court held that the provision of the Constitution of 1968 requiring the Legislature, within two years of the adoption of the Constitution, to enact uniform legislation involving annexation proceedings, did not invalidate such a proceeding pursuant to the Borough Code, when the annexation proceeding was pending within two years of the adoption of the 1968 amendments to the Constitution.
The order of the Court of Common Pleas of Schuylkill County is affirmed.